Case 1:20-cv-00031-SPW Document 44 Filed 05/28/21 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

SUSAN DOW, individually and on
behalf of others similarly situated,

Plaintiff,
VS.

SAFECO INSURANCE COMPANY
OF AMERICA, A LIBERTY
MUTUAL COMPANY; LIBERTY
MUTUAL INSURANCE COMPANY;
and LIBERTY MUTUAL FIRE
INSURANCE COMPANY,

Defendants.

 

 

CV 20-31-BLG-SPW

ORDER GRANTING 23(b)(3)
CLASS CERTIFICATION

Before the Court is Plaintiff Susan Dow’s Motion for Rule 23(b)(3) Class

Certification. (Doc. 38). Defendants Safeco Insurance Company, Liberty Mutual

Insurance Company, and Liberty Mutual Fire Insurance Company oppose

certifying the class. (Doc. 41). For the following reasons, the Court grants

Plaintiff's motion and the class shall be certified.

I. Background

The proposed class action concerns Defendants’ alleged underpayment of

general contractor overhead and profit (“GCOP”) on certain claims. Plaintiff has

two proposed classes:
Case 1:20-cv-00031-SPW Document 44 Filed 05/28/21 Page 2 of 15

1. Every Montana property owner with a Safeco homeowners insurance
policy (a) who suffered a covered structural residential loss from
February 6, 2012 to the date the class is certified, (b) where Safeco
accepted liability and paid GCOP on some portions of the structural loss,
but (c) where Safeco did not pay GCOP on all portions of the structural
loss. |

2. Every member of Class 1 from Feb. 2, 2018, to the date the class is
certified (owing to the two-year statute of limitations on UTPA actions).

(Doc. 39 at 8).

Plaintiff contends that Safeco systematically excluded certain line items
from receiving a GCOP surcharge and therefore systematically underpaid claims.
(Doc. 39 at 12). GCOP represents the “expenses incurred by a General Contractor
that cannot be attributed to individual projects, and includes any and all expenses
necessary for the General Contractor to operate their business” plus profit. Jd. at
10 (citing to Doc. 39-1 at 6). When an insurer determines that a general contractor
is likely to be required, it includes GCOP as a “component of the initial loss
estimate” and, because it is included with the initial actual cash value payment, it is
owed to an insured even before repairs begin, according to Dow. /d. at 10. Dow’s
central contention is that, although Safeco generally handles GCOP appropriately,

it does not include the surcharge on roof-related line items and this failure to pay
Case 1:20-cv-00031-SPW Document 44 Filed 05/28/21 Page 3 of 15

represents an implicit underpayment of replacement cost value. Jd. at 12-13.
Safeco responds that it paid Dow, and other claimants in the proposed class, the
amount actually and necessarily incurred and invoiced as per the policy language.
(Doc. 41 at 10-11).
II. Analysis
For certification to be appropriate, Plaintiff must meet the four Federal Rules
of Civil Procedure 23(a) elements as well as 23(b)(3). If all five requirements are
met, certification is appropriate. If any are not met, the Court must conclude that a
class action is not maintainable. 7AA Fed. Prac. & Proc. §1785 (3d ed). The Court
has broad discretion in determining whether certification is appropriate, but it must
engage in a rigorous analysis. Jd. An evaluation of whether the class is likely to
succeed on the merits is inappropriate, but the Court must analyze the facts only to
the extent necessary to answer the 23(a) and (b) factors. See Olean Wholesale
Grocery Corp. v. Bumble Bee Foods LLC, 993 F.3d ___, 2021 U.S. App. LEXIS
9880 at *15-16 (9th Cir. 2021).
1. Fed. Rule Civ. P. 23(a) Factors
Rule 23(a) states:
One or more members of a class may sue or be sued as representative parties on
behalf of all members only if:
(1) the class is so numerous that joinder of all members is impracticable;
(2) there are questions of law or fact common to the class;

(3) the claims or defenses of the representative parties are typical of the claims
or defenses of the class; and
Case 1:20-cv-00031-SPW Document 44 Filed 05/28/21 Page 4 of 15

(4) the representative parties will fairly and adequately protect the interests of

the class.

To justify a departure from the usual rule that litigation is conducted by and
on behalf of individual named parties only, a class representative must be part of the
class and possess the same interest and suffer the same injury as the other class
members. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348-49 (2011) (internal
citations omitted). Before certifying a class, a trial court must conduct a rigorous
analysis to determine whether the party seeking certification has met theses
prerequisites. Zinser v. Accufix Research Inst. Inc., 253 F.3d 1180, 1186 (9th Cir.
2001). Mindful of this standard, the Court will address each element in order.

A. Numerosity |

The class must be so numerous that joinder of all parties is impractical.

TAA Fed. Prac. & Proc. § 1762. There is no bright line delineating when a class
becomes so numerous that joinder is impractical. /d. This determination is largely
discretionary for the district court. [d.

Plaintiff argues that the proposed class includes more than 100 members and
possibly nearly 1,000. In discovery, Safeco admitted to paying GCOP on some but
not all portions of covered losses in “hundreds” of cases. (Doc. 39 at 19). Fora
class that includes well over 100 members (and potentially many times more),

joinder of all parties is plainly impractical, and the Court finds that the proposed

classes meet the numerosity requirement.
Case 1:20-cv-00031-SPW Document 44 Filed 05/28/21 Page 5 of 15

B. Commonality

There must be common questions of law or fact binding the class together; it
is not required that all questions of law or fact raised by the dispute be common.
7AA Fed. Prac. & Proc, § 1763. Generally, courts have broadly construed this
requirement. The Supreme Court requires that the common contention among
class members must also require a potential common class-wide resolution. Wal-
Mart Stores, 564 U.S. at 350 (2011). The court must determine whether
dissimilarities between the claims impedes common resolution. Jd. Where proof
of liability can be made on a common basis, the commonality requirement is
satisfied. Wolin v. Jaguar, 617 F.3d 1168 (9th Cir. 2010).

Plaintiff asserts that commonality is satisfied because the question raised by
Dow, namely whether Safeco may deduct GCOP on roof-related losses, is common
to the class as a whole and the answer to that question essentially resolves the suit.
(Doc. 39 at 20-21).

Defendants claim that Plaintiff has not proven there is a common question
susceptible to determination by class-wide evidence whose answer will resolve the
litigation because whether GCOP is owed turns on individual proof and the unique
facts presented by each claim. (Doc. 41 at 26). Defendants claim that Dow “has
no generalized class-wide proof of when GCOP may be owed to establish a prima

facie case of liability.” (Doc. 41 at 27).
Case 1:20-cv-00031-SPW Document 44 Filed 05/28/21 Page 6 of 15

For the purposes of the commonality requirement, “even a single common
question will do.” Wal-Mart Stores, 564 U.S. at 359 (internal citations omitted).
To the extent dissimilarities should be considered, it is to determine whether there
is acommon core linking seemingly disparate claims. /d. Here, Defendants’
argument fails because the common class-wide contention is once Safeco
determines that the repairs on a covered loss are likely to require the services of a
general contractor, Safeco must pay GCOP on the entire structural loss, and it
cannot omit GCOP on roof-related line items. Essentially Defendants attempt to
cut to the merits of the claim prematurely. The Court finds that the common
question sufficiently binds the class and the dissimilarities (precisely excised from
the class question) do not impede common resolution. Defendants are free to
marshal evidence showing that the policy does not require GCOP payments on
every line item when it is paid on some and that whether GCOP is owed is
calculated based on individualized facts in order to resolve the class questions in its
favor, but that does not preclude a finding of commonality.

C. Typicality

A class action may only be maintained if the claims or defenses of the
represented parties are typical of the claims or defenses of the class. This means
their claims must be typical, but they need not be identical. 7AA Fed. Prac. &

Proc. § 1764. Courts have found typicality where the claims or defenses stem from
Case 1:20-cv-00031-SPW Document 44 Filed 05/28/21 Page 7 of 15

a single event or course of conduct. /d.; see also Wolin v. Jaguar, 617 F.3d 1168
(9th Cir. 2010).

Plaintiff contends that typicality is met because Safeco handled Dow’s claim
the same way as the other proposed class members based on Safeco’s express
written policies. Therefore, Plaintiff's claims are typical of the class and she does
not have interests adverse to the class.

Defendants respond that Plaintiff is not a typical representative because she
has been paid all amounts due for her completed repairs and cannot therefore show
injury or damages. (Doc. 41 at 22). They argue that Dow has a markedly different
legal and factual position than the other members due to the actual payment of her
claim and subsequent repairs. (Doc. 41 at 23). Defendants also assert that
typicality is not met because even if Dow could establish that she is entitled to
GCOP, this would not establish GCOP is required for other customers because
GCOP is an individualized question. (Doc. 41 at 24).

“The test of typicality is whether other members have the same or similar
injury, whether the action is based on conduct which is not unique to the named
plaintiffs, and whether other class members have been injured by the same course
of conduct.” Wolin, 617 F.3d at 1175 (citing Hanon v. Dataproducts Corp., 96
F.2d 497, 508 (9th Cir. 1992). Potential differences in the factual circumstances

giving rise to Dow’s damages or the extent of her damages do not preclude a
Case 1:20-cv-00031-SPW Document 44 Filed 05/28/21 Page 8 of 15

finding that typicality is satisfied, so long as the named plaintiff, Dow, possesses
the same interest and suffered the same injury as the class. See Wolin, 617 F.3d at
1175. Here the alleged injury is underpayment of GCOP at the cash value stage
and that claim is identical to the other proposed class members’ claims. Therefore,
Dow’s claim is typical of the class. Defendants’ argument that Dow cannot
represent the class because her contractor would capture any awarded money does
not defeat typicality. See id. (“Typicality can be satisfied despite different factual
circumstances surrounding the manifestation of the defect ... The fact that
[plaintiffs] already received discounts and some free services also does not defeat
typicality.”)
D. Fairness and Adequacy

The class representative must convince the Court that the representative will
adequately protect the interests of all class members. If there are multiple
intervenors vying to represent the class, the court should examine the relative
qualities of those representatives: this issue should be determined as early as
practicable. 7AA Fed. Prac. & Proc. § 1765. Plaintiffs must demonstrate that the
absent class members’ interests will be protected, but they need not show that all
(or even a majority) of the class members consider the representation adequate. Jd.

The court should look at the extent of the representatives’ interest in the litigation,
Case 1:20-cv-00031-SPW Document 44 Filed 05/28/21 Page 9 of 15

their resources to pursue the litigation, and any antagonistic or conflicting interests.
Id.

Plaintiff claims that she will fairly and adequately protect the interest of the
class because she and her counsel do not have any interests that potentially conflict
with any member of the class and that she understands and appreciates the class
claims and her responsibility to consider the interests of the class equally with her
own. (Doc. 39 at 22).. Defendants claim that Plaintiff cannot adequately represent
a class of insureds who are allegedly owed more payments because she is not owed
more payments and any additional payments would immediately go to her general
contractor. (Doc. 41 at 23).

The Court finds that Dow meets this requirement and will fairly and
adequately address and represent the interests of the class. Dow’s counsel filed a
declaration affirming their understanding of the requirements and duties of a class
representative. (Doc. 39-5 at 2-3). Dow’s interests, as explained above, coincide
and do not conflict with the objectives of the proposed class and the common class
question. This satisfies the adequacy requirement.

2. Fed. R. Civ. P. 23(b)(3) Factors

A class action may be maintained if the Court finds that shared questions of

law or fact common to class members predominate over any questions affecting

only individual members, and that a class action is superior to other available
Case 1:20-cv-00031-SPW Document 44 Filed 05/28/21 Page 10 of 15

methods of fairly and efficiently adjudicating the controversy. Fed. R. Civ. P.
23(b)(3).
A. Predominance .

In order to effectively make a Rule 23(b)(3) inquiry, it is necessary for the
district court to consider what will have to be proved at trial and whether those
matters can be presented by common proof or whether individual proof will be
required. 7AA Fed. Prac. & Proc. § 1785 (3d ed.) (see FN32). The Court must
find by a preponderance of the evidence that the plaintiff has established
predominance. Olean Wholesale at *16. This includes a finding that
“substantially all” of the class members are impacted by the common questions of
fact; the uninjured class members must be de minimus (no set number, but likely
around 6%—certainly less than 25%). 7AA Fed. Prac. & Proc. § 1785 (3d ed.).

Plaintiff argues that predominance is satisfied because the same evidence
will suffice for each member to demonstrate breach of contract and that this
liability question is the only question this case presents. (Doc. 39 at 24).
According to Plaintiff, because Dow seeks to certify a class where Safeco already
agreed that GCOP was reasonably likely, there is no issue that the individualized
questions (whether GCOP was necessary in the first place) will predominate.

(Doc. 39 at 25). Plaintiff asserts that a jury will only need to consider the general

10
Case 1:20-cv-00031-SPW Document 44 Filed 05/28/21 Page 11 of 15

facts; specific individualized questions fall outside the scope of the proposed class.
(Doc. 39 at 26).

Defendants respond that individualized issues predominate because Safeco’s
obligation is to pay repair costs actually and necessarily incurred and that
Plaintiff's “pay on some, pay on all” theory is incorrectly applied to this case.
(Doc. 41 at 28). They argue that because Safeco can present evidence such as
invoices and amounts allegedly owed, each claim turns on individual proof. (Doc.
41 at 29). Safeco additionally asserts that its defenses to each class members’
claims depend on individual facts such as the appraisal clause in its contracts
(whether appraisal was invoked, whether it was timely invoked, and the outcome
of the appraisal), therefore rendering class treatment inappropriate. (Doc. 41 at
32).

Plaintiff replies that in the GCOP cases defendants cite, where class
certification was denied, there was not an objective measure of when GCOP was
owed and theses cases can be distinguished from this instance. Essentially, Dow
defines the class in such a way as to sidestep Defendants’ argument; the threshold
for the proposed class is where Safeco paid GCOP on part, but not all, of the claim.
(Doc. 42 at 10).

The Court agrees with Plaintiff on the issue of predominance. The proposed

classes, by definition, only include proposed members who are impacted by the

11
Case 1:20-cv-00031-SPW Document 44 Filed 05/28/21 Page 12 of 15

common question of fact—whether they are owed GCOP on all repairs when they
were paid GCOP on some. As in the commonality section above, Defendants once
again attempt to import defenses on the merits as arguments against class
certification. While Safeco may be able to demonstrate whether GCOP is owed as
a matter of course, that argument is inappropriate regarding the predominance
inquiry. The Court may look to facts to determine predominance—and it has—but
to delve into the merits of the class questions would be to leapfrog the certification
analysis under Wolin and Rule 23(b)(3).

At trial, Plaintiff will have to prove that GCOP is owed on all portions of a
covered loss, not just some. Defendants’ arguments against certification on this
element stress that GCOP is an issue of individualized proof, but that contention
actually proves the existence of a predominant common factual question—namely
whether GCOP is owed on all line items regardless of those individualized issues.
Plaintiff has demonstrated that predominance under Rule 23(b)(3) is satisfied.

B. Superiority

“[T]he purpose of the superiority requirement is to assure that the class
action is the most efficient and effective means of resolving the controversy.”
7AA Fed. Prac. & Proc. § 1779. Where recovery on an individual basis would be
dwarfed by the cost of litigating on an individual basis, this factor weighs in favor

of class certification. See Zinser, 253 F.3d at 1189; Hanlon, 150 F.3d at 1023.

12
Case 1:20-cv-00031-SPW Document 44 Filed 05/28/21 Page 13 of 15

Rule 23(b)(3)'s superiority test requires the court to determine whether

maintenance of this litigation as a class action is efficient and whether it is fair.
This analysis is related to the commonality test. Underlying both tests is a concern
for judicial economy. Wolin, 617 F.3d at 1175-76. Generally, the factors relevant
to assessing superiority include: "(A) the class members' interests in individually
controlling the prosecution or defense of separate actions; (B) the extent and nature
of any litigation concerning the controversy already begun by or against class
members; (C) the desirability or undesirability of concentrating the litigation of the
claims in the particular forum; and (D) the likely difficulties in managing a class
action." Fed. R. Civ. P. 23(b)(3).

Plaintiff claims that a class action is superior because of the relatively small
(~$5,000) individual amounts at issue in this case and a class action is the most
effective way to hold Safeco accountable and divide the large litigation costs to
make it worth a plaintiff's while. (Doc. 39 at 26-27). Additionally, a class action
would prevent inconsistent outcomes and potentially prevent dozens or hundreds
of similar successive suits. (Doc. 39 at 27).

It does not appear that any other litigation by these class members has
begun. Because of the class definition including only the issue of GCOP payment,
there is little to no interest in a class member individually controlling the

prosecution or defense of separate actions. It is highly desirable to the Court to

13
Case 1:20-cv-00031-SPW Document 44 Filed 05/28/21 Page 14 of 15

concentrate these actions, given the size of the potential class, rather than preside
over hundreds of overlapping lawsuits regarding coverage and payment. This
would undermine judicial efficiency by duplicating discovery and costs, as well as
erode the relatively small individual claim amounts at issue here. The Court finds
that a class action will be the most efficient and fair way to resolve the questions at
issue. Plaintiff has met the Rule 23(b)(3) factors.
3. Fed. R. Civ. P. 23(g) Factors

Rule 23(g) requires that the Court appoint class counsel. In doing so, the
Court must consider the work counsel has done in identifying and investigating
potential claims in the action, counsel’s experience in handling class actions and
complex litigation, counsel’s knowledge of the applicable law, and the resources
counsel will commit to representing the class. Fed. R. Civ. P. 23(g)(1)(A).
Plaintiff's counsel asserts that it should be appointed class counsel because they
are experienced in GCOP litigation, class actions, and other forms of complex
litigation. (Doc. 39 at 29 and 39-1). They also assert that they have the resources
to litigate the case to its conclusion. (Doc. 39 at 31 and 39-1). The Court finds
that Plaintiffs counsel meets these requirements and shall be appointed class
counsel.

WI. Conclusion

14
Case 1:20-cv-00031-SPW Document 44 Filed 05/28/21 Page 15 of 15

Plaintiff has satisfied the Rule 23(a) and 23(b)(3) criteria and therefore class
certification is appropriate. Accordingly, it is hereby ordered that:
1. The Plaintiff's motion to certify the class (Doc. 38) is GRANTED;
2. Counsel for the Plaintiff and Safeco are ordered to prepare a proposed class
certification order for the Court’s review within two weeks of the date of this
order.

he
DATED this 26 day of May 2021.

“ SUSAN P. WATTERS
United States District Judge

1S
